Citation Nr: 0007102	
Decision Date: 03/16/00    Archive Date: 03/23/00

DOCKET NO.  96-45 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

What evaluation is warranted for the period from February 14, 
1996, for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to June 
1969, to include a tour in Vietnam where he served in combat 
and was awarded the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which granted service connection for 
PTSD and assigned a 30 percent disability evaluation.  In a 
January 1998 rating decision, the RO assigned a 50 percent 
evaluation.  As the 50 percent evaluation is less than the 
maximum available under the applicable diagnostic criteria, 
the veteran's claim remains viable on appeal.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).


REMAND

The veteran maintains that his PTSD is more severely 
disabling than the current 50 percent evaluation reflects 
primarily because of his inability to obtain and retain 
employment.  He argues that he last worked in 1990, and that 
PTSD limits and interferes with his ability to obtain 
employment because he can not take orders.  

A June 1996 VA examination report reflects that the veteran 
was diagnosed as having PTSD.  The examiner noted that the 
veteran suffered from psychogenic amnesia, estrangement from 
others, nightmares, sleep difficulties and problems with 
anger.  The veteran was assigned a Global Assessment 
Functioning (GAF) Score of 55, and his degree of psychiatric 
impairment was noted to have been moderate.  The examiner 
concluded that the veteran's functional capacity was poor 
because of his peripheral vascular disease and PTSD.  The 
examiner felt that the veteran would probably have difficulty 
maintaining a relationship with a supervisor.    

The veteran was afforded a VA examination in December 1997.  
The examiner diagnosed the veteran with PTSD.  While a mental 
status examination did not reveal any significant impairment, 
the veteran was assigned a GAF score of 47.  The examiner 
then said that the veteran had a moderate degree of 
impairment in his interpersonal relations, as a result of his 
PTSD symptoms.  The examiner further noted, however, that the 
veteran exhibited significant difficulty with interpersonal 
interactions which would prevent him from maintaining and/or 
obtaining gainful employment.  The examiner felt that the 
veteran had significant problems in relationships because of 
his PTSD symptoms.   

A review of the claims file reflects that the veteran was 
awarded Social Security benefits commencing August 1993 
because of a primary diagnosis of peripheral vascular 
(arterial) disease.  

In regard to the veteran's contention that he is entitled to 
a higher disability ratings for at least part of the original 
rating period following the grant of service connection for 
PTSD, the rule from Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) ("Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."), is not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  Rather, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found---a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).  

In light of the fact that no examination has been conducted 
in more than two years, and in light of the potential 
applicability of the Fenderson doctrine, the Board finds that 
further development, as specified below, is required.  
Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to his claim 
after December 1997.  After securing any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
those treatment records identified by the 
veteran which have not been previously 
secured.

2.  The veteran should be examined by a 
VA psychiatrist to determine the current 
severity of his service-connected PTSD.  
The claims folder must be reviewed by the 
examiner in conjunction with the 
examination.  The purpose of this 
evaluation is to determine the degree of 
disability associated with the veteran's 
PTSD.  All necessary special studies or 
tests are to be accomplished.  The 
examiner must comment on the nature and 
extent of any occupational and social 
impairment, to include evidence of 
reduced reliability or productivity due 
solely to PTSD.  

A GAF score for each psychiatric disorder 
diagnosed which is consistent with the 
AMERICAN PSYCHIATRIC ASSOCIATION'S DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed. 
1994) must also be assigned.  The 
physician must define the score assigned.  
The examiner must discuss what degree of 
any social and industrial impairment is a 
result of the PTSD.  If the veteran's GAF 
score is more than the previous score of 
47 assigned during the December 1997 VA 
examination, the examiner must explain 
the difference between the two scores.  
The report should be typed. 

3.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

4.  Thereafter, the case should be 
reviewed by the RO. The RO should 
evaluate the veteran's claim under a 
broad interpretation of the applicable 
regulations, consistent with 38 C.F.R. §§ 
4.3 and 4.7 (1999), and with 
consideration of the rating criteria in 
effect for the evaluation of psychiatric 
disorders prior to and as of November 7, 
1996.

Thereafter, the RO should adjudicate the issue of entitlement 
to a higher rating for PTSD, with consideration of possible 
staged ratings in accordance with Fenderson.  If the 
determination remains unfavorable, the veteran and his 
representative should be furnished with a supplemental 
statement of the case and provided an opportunity to respond.  
The case should then be returned to the Board for further 
appellate consideration.  By this action, the Board intimates 
no opinion, legal or factual, as to the ultimate disposition 
warranted.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


